Citation Nr: 0313240	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for peripheral vascular 
disease and peripheral neuropathy of the bilateral lower 
extremities, secondary to service-connected low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the benefits sought on appeal.


REMAND

A preliminary review of the record indicates that some 
clarification is necessary concerning the characterization of 
the veteran's low back disability.  The procedural history 
set forth in the veteran's claims file indicates that he was 
originally service-connected for a low back strain but, 
decades later and during the present appeal period a 
supplemental statement of the case contained the criteria for 
rating degenerative disc disease or intervertebral disc 
syndrome.  It is not clear if service connection is in effect 
for intervertebral disc disease as well as lumbosacral 
strain.  The procedural history is summarized below.  

A 1964 rating decision granted service connection for low 
back strain, evaluated as zero percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295 (lumbosacral strain).  A 
1965 Board decision also characterized the disability as low 
back strain and denied a compensable evaluation under DC 
5295.  A 10 percent evaluation was assigned by a 1970 RO 
decision that continued to rate the veteran's low back 
disability as a low back strain under DC 5295.  A 1987 rating 
decision assigned a 20 percent evaluation under DC 5295.  The 
20 percent evaluation was confirmed and continued by a 1988 
Board decision that also characterized the disability as low 
back strain and applied DC 5295.  In so doing, the Board 
acknowledged the veteran's contentions that his back 
disability had a neurological aspect that merited application 
of DC 5293, intervertebral disc syndrome, but the Board found 
that there was no neurological impairment.  An April 1992 VA 
examination diagnosed the veteran with chronic lumbosacral 
strain, symptomatic, and a June 1992 rating decision assigned 
a 40 percent evaluation, again  under DC 5295 for low back 
strain..  

Turning to the current appeal, a March 1999 VA examination 
diagnosed the veteran with degenerative joint disease of the 
lumbar spine.  The April 1999 rating decision on appeal 
characterized the disability at issue as entitlement to an 
increased evaluation for low back strain.  The corresponding 
May 2000 Statement of the Case (SOC) applied only DC 5295.  A 
diagnosis of chronic lumbar spine was provided by an August 
2002 VA examination report.  An October 2002 Supplemental 
Statement of the Case (SSOC) confirmed and continued the 40 
percent evaluation.  However, although it characterized the 
disability as low back strain the SSOC contained the criteria 
for rating intervertebral disc syndrome (DC 5293), as well as 
DCs 5292 and 5295.  

The Board finds that it is not clear from the record whether 
service connection is in effect for degenerative or 
intervertebral disc disease, which is a separate and distinct 
disability from lumbosacral strain.  The RO should clarify 
this matter.  If service connection is not in effect for disc 
disease of the lumbar spine, the Board finds that the issue 
of secondary service connection is raised by the record.  If 
such is the case, the RO must schedule an examination that 
includes an opinion whether the veteran's disc disease was 
caused or aggravated by his service-connected low back 
strain.   

The Board also observes that VA examination reports dated in 
March 1999 and August 2002, and a September 1999 VA opinion, 
refer to the report of a March 1992 VA electromyograph (EMG).  
Although the March 1999 VA examination report provides that a 
hard copy of the EMG report was to follow, a copy of the 
report is not in the claims file.  As this evidence is 
relevant to the claim for secondary service connection for 
peripheral neuropathy of the lower extremities, the RO should 
secure this medical evidence.  




Accordingly, this case is REMANDED for the following action:

1.  The RO should associate with the 
claims file a copy of the March 1999 VA 
EMG report.  

2.  The RO should specify if service 
connection is in effect for degenerative 
or intervertebral disc disease.  If not, 
the issue of secondary service connection 
for intervertebral disc disease is raised 
by the record and the RO should develop 
and adjudicate it.  

3.  If and only if service connection is 
not in effect for degenerative or 
intervertebral disc disease, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to determine whether the 
veteran's intervertebral disc disease was 
caused or aggravated his service-
connected lumbosacral strain.  Send the 
claims folder to the examiner for review.  
If the examiner determines that the 
veteran's lumbosacral strain did not 
cause or aggravate (worsening of 
underlying condition versus temporary 
flare-ups of symptoms) intervertebral 
disc disease, to the extent that is 
possible, the clinician should 
distinguish the symptoms and signs of the 
veteran's lumbosacral strain from his 
intervertebral disc disease.  If the 
examiner is unable to provide a requested 
opinion without resort to speculation, he 
or she should so state.

4.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a) (2002).  The 
notice requirements must include advising 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

5.  The RO should consider entitlement to 
service connection for peripheral 
vascular disease and  peripheral 
neuropathy of the bilateral lower 
extremities, secondary to a service-
connected low back disability; and 
entitlement to a rating in excess of 40 
percent for the low back disorder.  If 
the claims remain denied, the veteran and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

